3616869736
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-7, in the reply filed on 04/21/2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to search all of claims 1-10 in the present application.  This is not found persuasive because there would be a serious burden on the examiner if restriction is not required. the inventions have acquired a separate status in the art in view of their different classification (claims 1-7 are classified in B23K 26/0624; claims 8-10 are classified in B23K 26/046). In addition, the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources (e.g., B23K26/0624 or B23K26/046 or B23K26/0884, or etc.) or employing different search queries). Furthermore, the prior art applicable to one invention would not likely be applicable to another invention (claims 1-7 do not require the steps recited the method claim 8. Thus, the prior art applicable to claims 1-7 would not likely be applicable to claim 8). Thus, it would be a serious burden on the examiner if restriction is not required.
It’s noted that withdrawn method claims 8-10, should the Applicant desire to rejoin this claim should the apparatus claims be allowed, then per MPEP 8.21.04:
“In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.”
Election of Species Requirement 
Applicant's election with traverse of Species 3, figures 3-5 and claims 1-7, in the reply filed on 04/21/2022 is acknowledged.  The traversal is on the ground(s) that “Figs 1, 2, and 6-11 are not mutually exclusive species of the present invention, but are merely used to prove the technical effect of the system or show details of the system.”
The Examiner respectfully disagrees with the Applicant because:
In the specification, the system for measuring the focus position of a high-power laser in figures 3-5 does not require ALL the technical effects as shown in figs.1,2, and 6-11. For example, there is no disclosure to prove that the system in figs.3-5 needs to have the plasma radiation spectrum of Cu, Fe and Al as shown in figure 1 and the radiation intensity of a copper and an aluminum targets ablated by a 1064-nm as shown in figure 11. The system can have only the plasma radiation spectrum of Al or cut only the aluminum target. In addition, fig. 10 shows the typical morphology of an ablation trace under a confocal microscope, but not sure if it is one of the traces as shown in fig.7. Thus, the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. It would be a serious burden on the examiner if the Election of Species Requirement is not required.
	For the above reasons, the requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
Claims 1-10 are pending, claims 8-10 are withdrawn from consideration.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 5 recites the limitation: “the electric lifting platform (5) includes a retractable sensor fixing device (4), which is used for fixing the photoelectric sensor (10)” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “retractable sensor fixing device” that is coupled with functional language “which is used for fixing the photoelectric sensor (10)” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “retractable sensor fixing device (4)”, the specification does not clearly disclose the corresponding structure as performing the claimed function (e.g. what is the retractable sensor fixing device? a fastener, top surface of the lifting platform, circuit, stage, table, or else). For examination purposes, the “retractable sensor fixing device” is any part/component of the electric lifting platform.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claim 1:
Line 1 recites “the focus position of a high-power laser”. This limitation lacks explicitly antecedent basis in the claim, but it does not render the claim indefinite. The claim should be amended to recite “a focus position of a high-power laser”.
lines 3-4, “ADC module” should read “analog-to-digital conversion module”;
line 11 recites “the ultraviolet radiation”. This limitation lacks explicitly antecedent basis in the claim, but it does not render the claim indefinite. The claim should be amended to recite “ultraviolet radiation”;
line 15, “laser beam” should read “a laser beam”;
Lines 17-18 recite “the ultraviolet radiation intensity”. This limitation lacks explicitly antecedent basis in the claim, but it does not render the claim indefinite. The claim should be amended to recite “ultraviolet radiation intensity”;
Line 19 recites “the position”. This limitation lacks explicitly antecedent basis in the claim, but it does not render the claim indefinite. The claim should be amended to recite “a position”;
Lines 20-21, “the data of ultraviolet radiation intensity at each position” should read “data of the ultraviolet radiation intensity at each position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 13, recites the term “the optoelectronic sensor”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if it refers to the photoelectric sensor recited in claim 1 or introduce a different sensor. For examination purposes, the optoelectronic sensor refers to the photoelectric sensor.
Claim 1, line 15, recites the term “the measurement”.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if it refers to the measurement of the displacement sensor, the photoelectric sensor, or else. For examination purposes, it can be any measurement.
Claim 2 recites the term “a displacement sensor” is unclear if it is the same as the displacement sensor recited in line 3, claim 1 or introduce a new displacement sensor. For examination purposes, it corresponds to the displacement sensor in claim 1.
Claim 5, the limitation “the electric lifting platform (5) includes a retractable sensor fixing device (4), which is used for fixing the photoelectric sensor (10)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With regards to the corresponding structure of the claimed “retractable sensor fixing device (4)”, the specification does not clearly disclose the corresponding structure as performing the claimed function (e.g. what is the retractable sensor fixing device? a fastener, top surface of the lifting platform, circuit, stage, table, or else). 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the “retractable sensor fixing device” is any part/component of the electric lifting platform.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 recites: “…a predetermined angle in the unit of '⁰', the value of which is approximately equal to an irrational number bigger than 20”. First, there is insufficient antecedent basis for “the unit of '⁰'” and “the value of which” in the claim. Second, it is unclear if the symbol '⁰' is a degree symbol. Third, it is unclear “which” refers to. Please clarify them in the claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unrath (US 20190001442 A1) in view of Fujihara (US5410259A) and further in view of CN 103862166A, hereinafter ‘166.
Regarding claim 1, Unrath discloses a system (apparatus 100, see fig.1) for determining the focus position of a high-power laser (laser source 104, see fig.1. The term “for determining the focus position of a high-power laser” is an intended use of the apparatus, see MPEP 2111.02, section II. In addition, para.0074, the system determines the focus position by “focus laser pulses directed along the beam path, typically so as to produce a beam waist that can be positioned at the desired process spot”), including 
a micro-controller (controller 114, see fig.1. See para.0081, the controller 114 can be provided as microprocessors)  , ( linear stage of the third positioner 110, see fig.1 and para.0069: “the third positioner 110 is provided as one or more linear stages (e.g., each capable of imparting translational movement to the workpiece 102 along … Z-directions)”), an electric rotating platform (rotational stage of the third positioner 110, see fig.1 and para.0069: “one or more rotational stages (e.g., each capable of imparting rotational movement to the workpiece 102 about an axis parallel … Z-directions)”, a metal target (7) (workpiece 102, see fig.1 and para.0192, the workpiece 102 formed of metal), a displacement sensor (9) (z height-sensor 124, see fig.1 and para.0095: “The Z-height sensor 124 may be provided as any suitable or beneficial displacement sensor”), 

the metal target (workpiece 102) is arranged on the electric rotating platform (rotational stage of the third positioner 110, see fig.1), and is enabled to rotate with the electric rotating platform (see para.0069);
 
t

wherein, during the measurement (measurement of Z-height sensor 124, see fig.1), the metal target (workpiece 102) is irradiated by laser beam emitted by the high-power laser (beam generated by the laser source 104, see fig.1); 
the micro-controller (controller 114) controls the electric rotation platform (rotational stage of the third positioner 110) to rotate step by step (see para.0069) and controls the electric lifting platform (linear stage of the third positioner 110) to move upward or downward (translational movement along z-directions, see para.0069), 
Unrath does not explicitly disclose
a stepping motor driver,
a photoelectric sensor and an ADC module,
the micro-controller is used to control the stepping motor driver to drive the electric lifting platform to carry out stepping lifting and control the electric rotating platform to carry out stepping rotation; 
the photoelectric sensor is arranged above the metal target, and 
the photoelectric sensor is used to measure the ultraviolet radiation emitted from the metal target and to generate an analog signal; 
the ADC module is connected with the optoelectronic sensor and used for converting the analog signal to digital signal and transmitting the digital signal to the micro-controller (2), 
the ultraviolet radiation intensity at each position is received by the photoelectric sensor; the micro-controller searches for the position where it has the maximum ultraviolet radiation intensity as the best ablation point, based on the data of ultraviolet radiation intensity at each position.  
However, Fujihara discloses a probe apparatus, having:
a stepping motor driver (drivers 48 (stepping motors) and drive mechanism 49, see col.4, lines 45-63 and fig.9);
the micro-controller (controller 47, see fig.9) is used to control the stepping motor driver (3) (drivers 48 (stepping motors) and drive mechanism 49, see col.4, lines 45-63 and fig.9) to drive the electric lifting platform to carry out stepping lifting and control the electric rotating platform to carry out stepping rotation (in Fujihara, the drivers 48 (stepping motors) and drive mechanism 49 control the wafer chuck 4 to carry out stepping lifting and carry out stepping rotation. Thus, by incorporating the combo of drivers 48 (stepping motors) and drive mechanism 49 (equivalent to the claimed “step motor driver”) of Fujihara into Unrath invention, the drivers 48 and drive mechanism 49 would drive the linear stage of Unrath to carry out stepping lifting and control the rotational stage of Unrath to carry out stepping rotation).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the combination of controller 47, drivers 48 and drive mechanism 49 (equivalent to the claimed “controller” and “step motor driver”) of Fujihara into Unrath invention such that the micro-controller is used to control the stepping motor driver of Fujihara to drive the electric lifting platform of Unrath to carry out stepping lifting and control the electric rotating platform of Unrath to carry out stepping rotation. The step motor driver allows the movements of the workpiece/target to be controlled accurately. In addition, the step motor driver offers flexibility in application for a wide range of applications and it is cheap.
Furthermore, ‘166 discloses a determination method for a laser beam focal plane, comprising:
a photoelectric sensor (photodiode 4 and photodiode driving circuit 8, see fig.1) and an ADC module (A/D conversion module 9, see fig.1)),
the photoelectric sensor (photodiode 4 and photodiode driving circuit 8, see fig.1) is arranged above the metal target (workpiece 3, see fig.1. By incorporating the photodiode 4 and photodiode driving circuit 8 of ‘166 into Unrath, the photodiode would be arranged above the metal workpiece 102 of Unrath), and 
the photoelectric sensor (photodiode 4, see fig.1) is used to measure the ultraviolet radiation emitted from the metal target (workpiece 3, see fig.1 and abstract: “ photodiode for measuring beam reflected from the surface to be processed after the light intensity”. By incorporating the photodiode 4 and photodiode driving circuit 8 of ‘166 into Unrath, the photodiode would measure the ultraviolet radiation emitted from the metal workpiece 102 of Unrath) and to generate an analog signal (see fig.1, the photodiode driving circuit 8 is connected to A/D conversion module 9. Thus, the photodiode driving circuit 8 generates an analog signal which is converted by the A/D conversion module 9); 
the ADC module (A/D conversion module 9, see fig.1) is connected with the optoelectronic sensor (photodiode 4 and photodiode driving circuit 8) and used for converting the analog signal to digital signal (A/D conversion module 9 is an analog-to-digital converter) and transmitting the digital signal to the micro-controller (industrial control computer 10, see fig.1), 
the ultraviolet radiation intensity at each position (ultraviolet radiation intensity at each position of the workpiece 102 of Unrath) is received by the photoelectric sensor (photodiode 4 and photodiode driving circuit 8 of ‘166); the micro-controller (industrial control computer 10, see fig.1) searches for the position where it has the maximum ultraviolet radiation intensity as the best ablation point (see abstract: “when the light intensity is maximum, the workpiece plane coincides with the focal plane of the laser beam. The method can directly and accurately determine the focal plane of the laser beam at the workpiece surface to be machined”), based on the data of ultraviolet radiation intensity at each position (see fig.1 and abstract).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to include photodiode 4, photodiode driving circuit 8, A/D conversion module 9, and industrial control computer 10 of ‘166 into Unrath invention, as modified by Fujihara above, such that the photoelectric sensor is arranged above the metal target, and the photoelectric sensor is used to measure the ultraviolet radiation emitted from the metal target and to generate an analog signal; the ADC module is connected with the optoelectronic sensor and used for converting the analog signal to digital signal and transmitting the digital signal to the micro-controller, and the ultraviolet radiation intensity at each position is received by the photoelectric sensor (10); the micro-controller (2) searches for the position where it has the maximum ultraviolet radiation intensity as the best ablation point, based on the data of ultraviolet radiation intensity at each position. Doing so allows to “directly and accurately determine the focal plane of the laser beam at the workpiece surface to be machined without introducing other errors, and by selecting the appropriate laser power, it will not damage the workpiece” (see abstract of ‘166).
Regarding claim 2, Unrath further discloses a displacement sensor (z height-sensor 124, see fig.1 and para.0095: “The Z-height sensor 124 may be provided as any suitable or beneficial displacement sensor) arranged along the moving direction of the electric lifting platform (z-moving direction of the linear stage in the third positioner 110, se fig.1) and used for measuring the lifting displacement of the electric lifting platform (see para.0096, “Z-height sensor 124 is coupled to a linear or rotational stage”. Thus, the Z-height sensor 124 is used for measuring the lifting displacement of the linear stage).  
Regarding claim 5, Unrath further discloses the electric lifting platform (linear stages of the third positioner 110, see fig.1) includes a retractable sensor fixing device (one of the linear stages of the third positioner 110. It can be lowered/retracted to a lower position in z direction, see para.0069), which is used for fixing the photoelectric sensor (see para.0096: “the Z-height sensor 124 is coupled to a linear stage”).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unrath in view of Fujihara / ‘166 as applied to claim 1 above, and further in view of Kim (US 20180065352 A1)
Regarding claim 3, the modification discloses substantially all the claimed limitations as set forth. 
The modification does not explicitly disclose a first stepping motor and a second stepping motor in the electric lifting and the rotation platforms, respectively, wherein the first stepping motor is used for driving the electric lifting platform (5) upward and downward, and the second stepping motor is used to drive the electric rotation platform (6) to rotate.
However, Fujihara further discloses a first stepping motor (one of the drivers 48 such as stepping motor, see fig.9 and col.4 lines 61-65) and a second stepping motor (another one of the drivers 48 such as stepping motor, see fig.9 and col.4 lines 61-65) in the electric lifting and the rotation platforms (support unit 43 and movable unit 42, see fig.9 and col.4, lines 48-53, wherein the movable unit 42 is rotatable. See fig.9, the cable of the drivers 48 connected to the inside of the support unit 43 and movable unit 42. Thus, the drivers 48 are in the support unit 43 and movable unit 42), respectively, wherein the first stepping motor ((one of the drivers 48 such as stepping motor, see fig.9) is used for driving the electric lifting platform (support unit 43) upward and downward (see col.4 , lines 60-68: “If the support unit 43 comprises three ball screws, the ball screws are individually rotated by drivers 48 such as stepping motors … Thus, the distances (i.e. support lengths) between the table plate 41 and movable unit 42 are varied at points where the plate 41 is supported by the ball screw, thereby varying the angle of the table plate 41 with respect to a horizontal plane”), except the second stepping motor is used to drive the electric rotation platform (6) to rotate.  
Kim discloses an apparatus and method of manufacturing a display apparatus, having:
the second stepping motor (first table rotation driver 122a includes a step motor, see para.0057 and fig.1) is used to drive the electric rotation platform (table 121, see fig.1) to rotate.  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the first and second stepping motors as taught by Fujihara and Kim into Unrath such that the first stepping motor and the second stepping motor in the electric lifting and the rotation platforms, respectively, wherein the first stepping motor of Fujihara is used for driving the electric lifting platform upward and downward, and the second stepping motor of Kim is used to drive the electric rotation platform to rotate. The step motors allow the movements of the workpiece/target to be controlled accurately. In addition, the step motors offer flexibility in application for a wide range of applications and it is cheap.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unrath in view of Fujihara / ‘166 as applied to claim 1 above, and further in view of Mori (US 20020144984 A1)
Regarding claim 4, the modification discloses substantially all the claimed limitations as set forth. 
The modification does not explicitly disclose a signal amplifier (8) is connected between the photoelectric sensor (10) and the ADC module (11).  
Mori discloses a laser weld quality monitoring method and system, comprising:
a signal amplifier (amplifier 7a, see fig.4) is connected between the photoelectric sensor (photo-diode 8a, see fig.4) and the ADC module (A/D converter 74, see fig.4).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the amplifier of Mori into Unrath invention such that the signal amplifier is connected between the photoelectric sensor and the ADC module as taught by Mori, for amplifying the electrical signal from the photo-diode into an electrical analog signal having a necessary level for subsequent processing.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unrath in view of Fujihara / ‘166 as applied to claim 1 above, in view of Shpantzer (US 20080310847 A1) and further in view of Lin (US 20180117710 A1)
Regarding claim 6, the modification discloses substantially all the claimed limitations as set forth. 
The modification does not explicitly disclose the photoelectric sensor (10) is a GaN photodiode and the metal target (7) is made of 304 stainless steel.  
Shpantzer discloses a communications system, comprising:
the photoelectric sensor (10) is a GaN photodiode (see claim 14: “the photodetector is an InGaN/GaN devices).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the GaN photodiode/ photodetector of Shpantzer for the one of ‘166, in the combo Unrath, Fujihara, ‘166. The substitution of one known element (GaN photodiode of Shpantzer) for another (photodiode of ‘166) would have yielded predictable results of consuming light energy. The GaN photodiode enhances detector sensitivity, information capacity and overall system reliability (see para.0007 of Shpantzer).

In addition, Lin discloses a laser system, comprising:
the metal target (workpiece, see fig.2 and para.0009) is made of 304 stainless steel (see para.0029: “the surface of a 304 stainless steel work piece”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the workpiece of Lin for the workpiece in the combo Unrath, Fujihara, ‘166, and Shpantzer. The substitution of one known element (workpiece of Lin) for another (workpiece of Unrath) would have yielded predictable results of an object being working on. The 304 stainless steel material is cost-effective in comparison to other materials.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unrath in view of Fujihara / ‘166 as applied to claim 1 above and further in view of Brunner (US 20030218456 A1)
Regarding claim 7, the modification discloses substantially all the claimed limitations as set forth. 
The modification does not explicitly disclose for each time of rotation, the electric rotation platform (6) rotates a predetermined angle in the unit of '⁰', the value of which is approximately equal to an irrational number bigger than 20.  
Brunner discloses a system for testing substrates, comprising:
For each time of rotation, the electric rotation platform (positioning table 404, see fig.10) rotates a predetermined angle in the unit of '⁰' (degree unit. See para.0054: “The rotational device 802 may be actuated to rotate the positioning table 404 and substrate 130 seated thereon through a pre-determined angle” and “…degrees”), the value of which is approximately equal to an irrational number bigger than 20 (see para.0054: “the rotational device 802 may rotate the positioning table 404 through 180 degrees after about half of the substrate 130 has been tested”. Thus, one of the ordinary skills would set the angle approximately equal to an irrational number bigger than 20 through routine-experimentation).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings as taught by Brunner in the modified Unrath’s invention such that for each time of rotation, the electric rotation platform rotates a predetermined angle in the unit of '⁰', the value of which is approximately equal to an irrational number bigger than 20. The turntable could rotate through a pre-defined angle (see claim 8 of Brunner). It allows the user to control the rotation of the workpiece. The user could rotate the workpiece to any desired angles during the machining.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10393587 B1 discloses methods for laser induced ablation spectroscopy are disclosed. A sample site position sensor, and stage position motors can move the stage in three independent spatial coordinate directions, and a stage position control circuit is used to move an analysis sample site to selected coordinate positions for laser ablation. Light emitted from a plasma plume produced with laser ablation can be gathered into a lightguide fiber bundle that is subdivided into branches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

	


	
	7